Citation Nr: 0818590	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to April 
1949.  The veteran died in June 1999.  The appellant is the 
surviving spouse of the veteran, and is seeking entitlement 
to service connection for the cause of the veteran's death, 
to include DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  

The appellant claimed entitlement to non-service connected 
death pension benefits in August 1999, which was 
administratively denied by the RO in November 1999.  


FINDINGS OF FACT

1.  The veteran died in June 1999; the certificate of death 
lists the immediate cause of death as hypertensive 
cardiovascular disease.  No further antecedent or underlying 
cause of death is noted.  

2.  At the time of the veteran's death, he was service-
connected for a gunshot wound, through and through, Muscle 
Groups III and VI, with retained metallic foreign body, 
evaluated as 40 percent disabling.

3.  There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
or that shows that the veteran's service-connected disability 
contributed to the cause of his death.


CONCLUSION OF LAW

A disability or disease of service origin did not contribute 
substantially or materially to cause the veteran's death, and 
the criteria for DIC benefits have not been met.  38 U.S.C.A. 
§§ 1310 5107(b) (West 2002); 38 C.F.R. § 3.312 (2007). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005 and post adjudication notice by 
letter dated in October 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
for the cause of the veteran's death is denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

A medical opinion was not provided regarding the etiology of 
the veteran's death.  VA's duty to assist doctrine does not 
require that the appellant be afforded a medical opinion, 
however, because there is no medical evidence indicating an 
association between any in-service injury, disease, or event, 
including the veteran's service connected disability, and the 
cause of his death.  See, McLendon v. Nicholson, 20 Vet. App. 
79, 82-83  (2006); Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159 (c) (2007).  

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran died in June 1999.  The certificate of death 
lists the immediate cause of the veteran's death as 
hypertensive cardiovascular disease.  No antecedent, 
underlying, or significant condition contributing to death 
was noted on the certificate of death.  During the veteran's 
lifetime, service connection was in effect for a gunshot 
wound, through and through, Muscle Groups III and VI, with 
retained metallic foreign body, rated as 40 percent disabling 
at the time of his death.  The veteran's disability was rated 
under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5303 (2007).  
Diagnostic Code 5303 identifies Muscle Group III as the 
intrinsic muscles of the shoulder girdle and indentifies 
Muscle Group VI as the extensor muscles of the elbow.  38 
C.F.R. § 4.73, DC 5303.

In July and September 2005 the RO requested that the 
appellant identify VA or private medical treatment records 
pertaining to the veteran.  The RO also requested that the 
appellant ask the physician who signed the veteran's death 
certificate to provide a rationale for identifying the cause 
of death.  

The duty to assist is not always a one-way street.  If an 
appellant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant has 
not provided the information the RO requested in its July and 
September 2005 requests, and the Board must therefore decide 
the appellant's claim on the evidence of record.

The RO made a formal finding of the unavailability of the 
veteran's service medical records (SMRs) in February 2006; 
however the veteran's SMRs appear to be of record.

The veteran's SMRs are completely negative for findings, 
complaints or diagnosis of any heart or heart-related 
disability, including hypertensive cardiovascular disease.  
His entrance examination dated in May 1946 notes that 
physical examination revealed that the veteran's 
cardiovascular system was normal.  The veteran's separation 
examination dated in April 1949 notes that physical 
examination revealed that the veteran had no physical defect 
and that his systolic blood pressure was 120 and his 
diastolic blood pressure was 80.  SMRs dated in January 1945 
do reflect that the veteran was treated for a gunshot wound 
while in service.  

A private medical opinion dated in November 2005 notes that 
the veteran was treated for hypertension, moderate to severe, 
ischemic heart disease, and osteoarthritis prior to his 
death.  The physician noted that the hospital discarded the 
veteran's treatment records, but was attempting to recover 
any available records.

There are no other medical records or reports of record.

The appellant has presented no medical evidence that the 
veteran's gunshot wound, through and through, Muscle Groups 
III and VI, with retained metallic foreign body, or any other 
disease, injury, or exposure in service, was the principal or 
a contributory cause of his death.

The veteran died approximately 50 years after service.  The 
veteran's SMRs are silent for any diagnosis of hypertensive 
cardiovascular disease during military service.  The 
appellant has presented no medical evidence of a nexus 
between the veteran's service connected disability and the 
principal or contributory causes of his death.  There is no 
evidence that the veteran had any disease or disability 
during service, or that became manifest within a presumptive 
period, that could be related to the cause of his death.  
There are no allegations of a continuity of symptoms from 
service that are related to the cause of the veteran's death. 

Although the appellant has argued that the veteran's service 
connected gun shot wound is related to his death, lay persons 
are not competent to provide evidence regarding etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's lay assertions have been considered, however they 
do not outweigh the medical evidence of record, which does 
not show any relationship between the veteran's cause of 
death and his service connected disability or any disease or 
disability incurred in service. 

A surviving spouse may still be entitled to dependency and 
indemnity compensation, if at the time of the veteran's 
death, the veteran had a service connected disability rated 
totally disabling continuously for a period of 10 or more 
years immediately preceding his death; continuously since the 
veteran's release from active service and for a period of at 
least five years immediately preceding death; or for one year 
prior to his death if he was a prisoner of war under certain 
conditions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

As the veteran did not have a totally disabling disability at 
any time, the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


